Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al., WO 2019/005711 in view of Standke et al., U.S. Patent Application Publication No. 2014/0024849 and/or Ferguson et al., U.S. Patent Application Publication No. 2009/0270646.	
Claim 13 is directed to a method of making a polyorganosiloxane compound by hydrosilylating reactant (b) with reactant (a) in the presence of a catalyst.  Reactant (a) is indicated as being that “of claim 1” which, by virtue of it having been prepared according to step (1) of claim 1 and purified by steps (2) and (3) of claim 1 will not only be a product for which the divalent hydrocarbon group derived from the alkenyl residue R2 will be mostly linear (high mol ratio of β addition product to α addition product) but will be mostly free of chloride content due to the distillation- and chemical purification treatments.
The Examiner has concluded that it is not necessary that component (a) of claim 13 be made by the process of claim 1, however, in making a determination of patentability against the prior art.  Indeed, component (a) as defined does not even reference the method of claim 1 but, even if it had (as in “the alkoxy-functional organohydrogensiloxane oligomer prepared by the method of claim 1”), the Examiner’s treatment of the claim for prior art purposes would still be the same because this would be tantamount to product-by-process language nested within a more comprehensive method/process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Olsen teaches another synthetic approach for preparing alkoxysilylalkylene-functional organohydrogensiloxane oligomers in a highly regioselective manner, i.e. greater than 90% β-addition according to [0006].  The resulting alkoxy-functional organohydrogensiloxanes may be subsequently combined with a polyorganosiloxane bearing a plurality of ethylenically-unsaturated substituents in the presence of a hydrosilylation catalyst and reacted.  See [0007,0030].  Suitable permutations of the alkenyl-functional polysiloxane with which the alkoxy-functional organohydrogensiloxane is to be reacted are disclosed in [0031-0033].  Linear, vinyl-terminated diorganosiloxanes with 1 to 2000 repeat units are most favored.  The products obtained upon reacting together these materials is characterized by the same structure [0036] as is given in claim 15.
	The Examiner appreciates that Olson is silent as to the chloride content present in the alkenyl-functional alkoxysilane from which the alkoxy-functional organohydrogensiloxane oligomer (a) is derived.  On the other hand, numerous references, including a number cited in Applicants’ IDS, state that the presence of residual chloride intrinsic to the most common methods of making alkoxysilane-functional compounds- generally alkoxylation of chlorosilanes- is problematic in many applications for which the alkoxysilyl-functional compounds are chosen.  See, for instance, [0003] of U.S. Patent Application Publication No. 2009/0270646 and [0008] of U.S. Patent Application Publication No. 2014/0024849.  These and other references illustrate that the skilled artisan is aware of many techniques by which the chloride content may be lowered.  Hence, it would be obvious to select as a 
Allowable Subject Matter
	The ISA cites as being most germane to the concepts of the instant application U.S. 6,175,031, EP 1 006 0118, and JP 2000-256374, each of which names the same inventor.  All three of these are germane for their description of a synthetic approach by which a vinyl-functional alkoxysilane is reacted with an organosilicon compound bearing hydrosilyl moieties distinct from claimed component (A) in the presence of compound equivalent to claimed component (D).  In all cases, it is inferred that the role of the component correlated with claimed compound (D) is to promote enhanced regioselectivity for β-addition across the carbon-carbon double bond of the vinyl-functional silane.  
As acknowledged above, other art, including disclosures furnished in Applicants’ IDS, describe methods for removing acid/chloride sources similar to those recited in steps 2 and 3 of claim 1.   Nevertheless, the Examiner did not perceive there to be a nexus to combine the teachings of any of the aforementioned three references with those directed to acid/chloride removal since it was not clear that these impurities would necessarily be present in the systems of US ‘ 031, EP ‘118, and JP ‘374 documents.  Indeed, there are other chlorine-free methods of preparing alkoxysilanes known including the synthesis of alkoxysilanes from elemental silicon as is taught in U.S. 2004/0176627.  The alkoxysilane bearing ethylencially-unsaturated groups, if purchased from commercial sources, may already have been purified to eliminate residual chloride.  Further, the claims require the purification steps to follow the reaction of the organohydrogensiloxane and the aliphatically-unsaturated alkoxysilane whereas, to the extent that the alkoxysilane reactant is the lone source of residual chloride, it would make sense that distillation of said silane or its exposure to acid scavenging materials precede its use as a reactant.


	The Examiner independently identified exactly the same references as being those most relevant.  Insofar as they fail alone or in combination with others to even render obvious the instant invention, claims 1-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


August 19, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765